Citation Nr: 0830794	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for stroke with brain 
atrophy, claimed as secondary to medications prescribed for 
service-connected schizophrenia.

2. Entitlement to service connection for hypertension, 
claimed as secondary to medications prescribed for service-
connected schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.  He is the recipient of the Combat Infantryman Badge.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In his October 2006 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting in Washington, DC.  The hearing was scheduled 
for April 2008, but the veteran failed to attend.  As no 
further communication from the veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2007).

The Board observes that, in the April 2008 informal hearing 
presentation, the veteran's representative discusses that the 
veteran's "mini-strokes" may, in fact, be tremors that are 
a result of his medication.  This argument is not pertinent 
to the claims before the Board, but raises the issue of 
service connection for tremors as secondary to medication for 
service-connected paranoid schizophrenia.  Thus, the Board 
REFERS this new claim to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his medication for his service-
connected paranoid schizophrenia have caused both a stroke 
with brain atrophy and hypertension.  Thus, he argues that 
service connection is warranted for these disorders on a 
secondary basis.   The Board determines that a remand is 
necessary in order to obtain additional VA opinions with 
regard to possible etiology of the veteran's claimed 
disorders. 

The Board notes that a VA hypertension examination was 
conducted in May 2006, and a VA neurological examination was 
performed in August 2006.  However, the Board observes that 
neither VA examiner addresses all of the medications the 
veteran has taken since his treatment for a psychiatric 
disability began in 1971.  The hypertension examiner 
explicitly lists only the veteran's most recent medications.  
Further, he noted that the veteran's hypertension was 
diagnosed in March 1999 and possibly existed prior to that 
date, but did not consider that the record indicates that the 
veteran was already prescribed an anti-hypertensive 
medication as far back as a December 1985 VA examination.  
Although the neurological examination report implies that the 
examiner was aware of the entirety of the veteran's 
medication history, the neurologist attached copies of 
records he considered and the earliest was dated only in 
October 1999.  Further, the records relevant to the veteran's 
application for disability benefits from the Social Security 
Administration (SSA) appear to not have been associated with 
the claims file when it was reviewed by these examiners.  
Thus, the Board concludes that a remand is required in order 
to obtain more complete opinions as to the etiology of the 
veteran's claimed disorders.

Moreover, a September 2004 VA treatment record provides an 
account of the contents of private treatment records from 
Oliver Anderson Hospital related to the veteran's stroke, but 
these private treatment records are not associated with the 
claims file.  Thus, the veteran should be requested to 
identify and authorize release of these treatment records to 
VA. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran complete a VA 
Form 21-4142, Authorization and Consent 
to Release Information to VA for 
treatment records from Oliver Anderson 
Hospital relevant to his treatment for 
his stroke.  These records as well as 
SSA disability determination records 
should be requested.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completion of the above action, 
provide the complete claims file, to 
include the veteran's SSA records and a 
copy of this REMAND, to the April 2006 
and May 2006 VA examiners for review 
and request that they provide an 
addendum to their opinions that clearly 
indicates consideration of all 
medications the veteran has been 
prescribed since his psychiatric 
treatment began in 1971.   

a.	The April 2006 examiner should 
then be asked to address the 
following: 

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
hypertension was caused or 
aggravated by any of the veteran's 
medication for his paranoid 
schizophrenia?

b.	The May 2006 examiner should 
address the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's stroke 
with brain atrophy was caused or 
aggravated by any of the veteran's 
medication

c.	If any examiner is unavailable, 
another examiner should be 
requested to supply the requested 
opinion.




3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the October 2006 
statement of the case.  The veteran and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


